Stark App. No. 94CA0264. This cause is pending before this court on the certification of conflict by the Court of Appeals for Stark County. On September 20,1996, this court determined that a conflict exists and ordered that this cause be held for the decision in case No. 95-1213, In re Bunting Children. On October 9, 1996, this court entered a judgment in case No. 95-1213, reversing the judgment of the court of appeals and remanding to the trial court for further proceedings consistent with the opinion rendered therein. Upon consideration thereof,
IT IS ORDERED by the court, nunc pro tunc, that effective October 9, 1996, the judgment of the court of appeals in this cause is reversed and the cause is remanded to the trial court on the authority of and consistent with the opinion rendered in In re Young Children (1996), 76 Ohio St.3d 632, 669 N.E.2d 1140.
It is further ordered that the appellant recover from the appellee its costs herein expended; and that a mandate be sent to the Court of Appeals for Stark County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Stark County for entry.